DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 11, line 5 recites “a right half shaft (3) 5”.  This should be changed to –right half shaft (3) 6--.
It also appears that the specification is incomplete.  Paragraphs 13-15 have no text.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WELCH 1,483,959.
Regarding claim 1, WELCH discloses a continuously variable transmission (@ 14) steering mechanism of a tracked vehicle, comprising a differential (@ 6), a right drive shaft (10), a left drive shaft (10), and a continuously variable transmission (@ 14) used for adjusting the rotational speed of the right drive shaft (10) and that of the left drive shaft (10), a left half shaft (3) and a right half shaft (3) are connected on the differential (@ 6), the right half shaft (3) of 
Regarding claim 2, WELCH discloses a first right drive gear (9) is sleeved on the right drive shaft (10), a second right drive gear (8) is sleeved on the right half shaft (3) of the differential (@ 6), the first right drive gear (9) is engaged with the second right drive gear (8) to realize a linkage of the right half shaft (3) of the differential (@ 6) and the right drive shaft (10).
Regarding claim 3, WELCH discloses a first left drive gear (9) is sleeved on the left drive shaft (10), a second left drive gear (8) is sleeved on the left half shaft (3) of the differential (@ 6), the first left drive gear (9) is engaged with the second left drive gear (8) to realize a linkage of the left half shaft (3) of the differential (@ 6) and the left drive shaft (10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659